Matter of Attorneys in Violation of Judiciary Law § 468-a (Kelsey) (2017 NY Slip Op 07883)





Matter of Attorneys in Violation of Judiciary Law § 468-a (Kelsey)


2017 NY Slip Op 07883


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Oct. 5, 2017.)


&em;

[*1]MATTER OF ATTORNEYS IN VIOLATION OF JUDICIARY LAW § 468-a AND 22 NYCRR 118.1. ATTORNEY GRIEVANCE COMMITTEES FOR THE FOURTH JUDICIAL DEPARTMENT, PETITIONER. JANE DRISCOLL KELSEY, RESPONDENT.

MEMORANDUM AND ORDER Order entered vacating order of suspension, entered September 26, 2017, and removing name from roll of attorneys for non-disciplinary reasons.